Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on August 3, 2022.
Claims 1-7, 9-14 and 16-24 have been amended.
Claims 1-25 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-13, 16-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. No. 2020/0301672) in view of Woulfe et al. (US Pub. No. 2018/0276562) in view of Eynard, D., Javarone, M.A., Matteucci, M. (2018). Clustering Algorithms. In: Alhajj, R., Rokne, J. (eds) Encyclopedia of Social Network Analysis and Mining. Springer, New York, NY. https://doi.org/10.1007/978-1-4939-7131-2_138 (hereinafter referred to as Eynard).
Claims 1, 9, 16 and 21: Li discloses
A compliance tool to identify a compliance issue in input data; ([0002] Static program analysis is the analysis of computer software that is performed without executing programs, in contrast with dynamic analysis, which is analysis performed on programs while executing. In most cases analysis is performed on the source code, and in the other cases, some form of the object code. The sophistication of the analysis performed by tools varies from those that only consider the behavior of specific statements and declarations, to those that include the complete source code of a program. The uses of the information obtained from the analysis vary from highlighting possible coding errors (e.g., the lint tool) to formal methods that mathematically prove properties about a given program (e.g., behavior matches that of the specification). Program analysis tools are commonly known as linters (i.e., a tool that analyzes source code to flag programming errors, bugs, stylistic errors, suspicious constructs, etc.). [0019] …In an embodiment, database 122 stores data used by application 112, such as linter templates, program analysis template files, and associated metadata. In the depicted embodiment, database 122 includes code standard corpus 124, rule repository 126, and cognitive model 128. [0046] If program 150 determines that the model is well trained (“yes” branch, decision block 212) then program 150 exports the generated program analysis rules (step 214). In an embodiment, program 150 logs the document and the generated rule into code standard corpus 124. In various embodiments, the generated rules are exported to a plurality of developmental tools including, but not limited to, IDE workspaces, version-control software (e.g., Git, Mercurial, Subversion, etc.), text editors (vim, gedit, nano, etc.) and software development tools (e.g., compliers, linters, etc.). In one embodiment, as users write code within an IDE or text editor, the exported rules are utilized to provide on-the-fly code correction suggestions. Said hints occur when the user writes or submits code that does not conform with a controlling coding standard and its associated rule. For example, in the instance where a corporate code standard document dictates that all function names must be capitalized, an IDE utilizing generated rules may highlight, underline, notify, modify, and/or automatically correct the portion of the incongruent code. In this situation, the sent user notification may include the portion of incongruent code, hints to rectify the code, and an indication that the code was automatically modified to conform with the code standard document and associated generated rules.)
a feature extractor to extract a plurality of features from input data corresponding to the compliance issue and the plurality of features including descriptive information corresponding to a function of the input data; ([0023] Cognitive model 128 assesses a document by considering multiple features, which may be online or offline and available as structured or unstructured data, by setting and applying relative numerical weights to each feature. [0024] Program 150 is a program for generating analysis rules based on code standard documents by retrieving, analyzing, extracting, and creating feature vectors from one or more code standard documents and one or more associated program analysis rules.)
an inference generator to: classify the plurality of features into a group indicative of at least one of a semantic property, a programming pattern, or a compliance type of the function of the input data; ([0030] Program 150 processes the retrieved coding standard documents and associated program analysis rules (step 204). Program 150 utilizes NLP techniques to parse and analyze the retrieved documents and associated rules. In an embodiment, program 150 utilizes section filtering to identify distinct categories, sections, themes, or topics within a document. For example, if a document contains the specification sections; “Programming Specifications”, “Unit Testing”, and “Project Structure”, then program 150 identifies and filters each distinct section into a respective rule topic and scope. [0032] semantic expression)
retrieve a solution from a database that correspond to the cluster identifier, the solution to resolve the compliance issue corresponding to the input data; and ([0046] …For example, in the instance where a corporate code standard document dictates that all function names must be capitalized, an IDE utilizing generated rules may highlight, underline, notify, modify, and/or automatically correct the portion of the incongruent code.)
a suggestion generator to generate a suggestions list to present to a user based on a building of a pool of solutions ([0046]… In this situation, the sent user notification may include the portion of incongruent code, hints to rectify the code, and an indication that the code was automatically modified to conform with the code standard document and associated generated rules.)
Li discloses at [0023]…In various embodiments, the code standard document vectors are labeled with an associated rule enabling cognitive model 128 to learn what features are correlated to a specific rule or a subset of a specific rule, prior to use… The labeled documents are aggregated to form a training set that includes a plurality of labeled features, such as tokenized document-rule pairs, functions, variables, objects, data structures, etc.; [0030] Program 150 processes the retrieved coding standard documents and associated program analysis rules (step 204). Program 150 utilizes NLP techniques to parse and analyze the retrieved documents and associated rules. In an embodiment, program 150 utilizes section filtering to identify distinct categories, sections, themes, or topics within a document. For example, if a document contains the specification sections; “Programming Specifications”, “Unit Testing”, and “Project Structure”, then program 150 identifies and filters each distinct section into a respective rule topic and scope but does not explicitly disclose assign a cluster identifier to the plurality of features based on a prediction that the plurality of features are classified into the group.
Woulfe, however, discloses [0094] Aspects of the subject matter disclosed herein pertain to the technical problem of determining the probability of a software bug of a category or categories of interest being present in a source code file in a relevant and meaningful manner The technical features associated with addressing this problem involve a technique that models the context or syntactic structure of portions of a source code file (i.e., source code statements, methods, classes) with and without software bugs of a category or categories of interest to generate a machine learning model to predict the probability of a source code file including software bugs of a category or categories of interest.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a cluster identifier based on a prediction that the features are classified into the group, as disclosed by Woulfe in the system disclosed by Li, for the motivation of providing a method of inferring the probability of the presence of categories of a software bug in a source code file. (Woulfe; Abstract).
Li discloses training a model ([0022]-[0024]); Woulfe also discloses training a model to categorize non-compliance issues ([0028]) but neither explicitly disclose how the clustering is performed.
Eynard, however, discloses various clustering algorithms, including clustering such that the distances between nodes in a first cluster are closer to each other than to the nodes in the second cluster (i.e., wherein the first cluster includes features corresponding to nodes having a greater distance from nodes of the second cluster): “Since the aim of cluster analysis is to group objects according to their similarity, this concept has a great impact on the clustering process and on its result. It is quite common to see (dis) similarity defined in terms of distance.” (pg. 209; “Similarity and Distance). “The process of organizing objects into groups whose members are similar in some way (Hartigan 1975); and more recently: An algorithm by which objects are grouped in classes, so that intra-class similarity is maximized and inter-class similarity is minimized (Han and Kamber 2000); [...]grouping or segmenting a collection of objects into subsets or clusters, such that those within each cluster are more closely related to one another than objects assigned to different clusters (Hastie et al. 2009)” (pg. 207; “Data Clustering in Social Systems”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included defining that the first cluster includes features corresponding to nodes having a greater distance from nodes of the second cluster, as disclosed by Eynard in the system disclosed by Li/Woulfe, for the motivation of providing a method of turning a collection of data into information. (Eynard; pg. 207; “Definition”).
Claims 2, 10, 17 and 22:  Li discloses a model. ([0006]: The cognitive model utilizes one or more historical code standard documents based on the unassociated code standard documents and associated program analysis rules based on the unassociated code standard documents, wherein the historical code standard documents are natural language documents and the program analysis rules are programmatic. The one or more computer processors generate, based on one or more calculations by the cognitive model, one or more program analysis rules.)  Woulfe also discloses a model. (Abstract: A machine learning model can be trained to infer the probability of the presence of categories of a software bug in a source code file.)
Claims 3, 11, 18 and 23:  Li does not disclose patterns, per se, however, Woulfe discloses patterns. ([0019] In accordance with aspects of the subject matter disclosed herein a mechanism for inferring the presence of categories of software bugs in a source code file is described. The mechanism can analyze one or more source code files to extract features that represent patterns indicative of a category of software bug. )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a pattern identification, as disclosed by Woulfe in the system disclosed by Li, for the motivation of providing a method of inferring the probability of the presence of categories of a software bug in a source code file. (Woulfe; Abstract).
Claims 4, 5, 12, 13 and 19:  Li discloses a batch model updater to train a model to predict a function of input data, generate a cluster of similar input data and associate the cluster to a solution and to be used for classifying input data into groups corresponding to at least one of a semantic property, programming pattern or compliance type. ([0024] Program 150 is a program for generating analysis rules based on code standard documents by retrieving, analyzing, extracting, and creating feature vectors from one or more code standard documents and one or more associated program analysis rules. In an embodiment, program 150 receives or determines the programmatic scope (i.e., whether the code standard documents relate to a specific programming language or syntactically similar programming languages). In yet another embodiment, program 150 aggregates documents and associated rules with applicable data (i.e., labels, programmatic metadata, extracted sub-features, etc.) stored in database 122. In an embodiment, program 150 retrieves coding standard documents and associated program analysis rules. In an embodiment, program 150 may perform preprocessing techniques (e.g., sentence splitting, sentence tokenizer, POS tagging, context extraction, etc.) on sections, sentences, and lines of codes contained within a document and/or associated rule, thus creating document information and rule information (i.e., split, tokenized, labeled, unstructured, or structured data). In a further embodiment, program 150 vectorizes the document and rule information, creating training and testing sets that contain processed and extracted documents, labeling (i.e., associating, relating, etc.) the document information vector with rule information containing the associated, processed and extracted rule. In another embodiment, program 150 utilizes supervised training to train cognitive model 128 based on the training and testing sets. In another embodiment, program 150 processes and vectorizes a code standard document and feeds the extracted document information vector into cognitive model 128, allowing the model to calculate and generate a program analysis rule utilizing the trained cognitive model... In another embodiment, if program 150 determines that the model is well trained, then program 150, respectively, logs the document, generated rule, and associated information (e.g., programming language, tokenized vectors, code comments, similar business rules, etc.) into code standard corpus 124 and rule repository 126. In addition, program 150 exports the generated rules into an application such as application 112.)
Claim 6:  Li discloses units of code and commits. ([0047]).

Claims 7, 8, 14, 15, 20, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Woulfe in view of Eynard in view of Raghunathan et al. (US Pub. No. 2014/0108307).
Claims 7, 8, 14, 15, 20, 24 and 25:  Li discloses building a pool of solutions based on similarities ([0021]…For example, if a user violates a naming convention/rule, then program 150 may retrieve the corrective description corresponding to the violated rule and display the description to the user in an IDE. In an embodiment, rule repository 126 contains unprocessed rules) and a compliance type ([0029] In an embodiment, program 150 retrieves historical code standard documents and associated program analysis rules from code standard corpus 124 and rule repository 126 based on the determined targeted program language or application. In another embodiment, program 150 retrieves historical documents and rules based on the associated governing bodies. For example, if a document is associated with a specific corporation, governing body, or organization, then program 150 may retrieve all documents and rules associated with the specific corporation, governing body, or organization. In various embodiments, program 150 retrieves a subset of historical documents and associated rules, such as, documents created within a defined time period or documents that target a similar programming language (e.g., JavaScript and TypeScript, C++ and C#, etc.).
Li does not disclose solutions based on a profile including feedback.
Raghunathan, however, discloses using feedback to a previous suggestion to update the profile from which the suggestions are generated. (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included using feedback from suggestions to update a profile, as disclosed by Raghunathan in the system disclosed by Li/Woulfe, for the motivation of providing a method of providing personalized and context-aware suggestions to a user. (Raghunathan; Abstract).

Response to Arguments
Applicant’s remarks, filed August 3, 2022, have been considered. A new grounds of rejection is presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following non-patent literature is cited to show the best non-patent literature prior art found by the examiner:
https://web.stanford.edu/class/cs345a/slides/12-clustering.pdf (Clustering Algorithms.  Retrieved from the Internet Archive on Aug. 29, 2017):  See slides 2 and 3.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629